 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL B. BECKWITH
   MATTHEW M. YELOVICH
 3 AMY S. HITCHCOCK
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-0145 MCE
12                                Plaintiff,            STIPULATION REGARDING MODIFICATION
                                                        TO SPECIAL CONDITIONS OF RELEASE;
13                         v.                           ORDER
14   STEPHEN J. DOUGAN,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status conference on October 10, 2018, for

21 further proceedings regarding defendant’s July 3, 2018, request to modify the conditions of his release.

22          2.     By this stipulation, the parties now jointly move to modify defendant’s Special

23 Conditions of Release, see ECF No. 60, to add the following language as Special Condition 3:

24                 a)      The defendant maintains a retirement account at Baird in Roseville, California,

25          ending x6524, in the name of Stephen J. Dougan (herein, the “Retirement Account”). The

26          parties agree that no one shall be permitted to withdraw or transfer any funds from the

27          Retirement Account from October 10, 2018 forward absent further Order of this Court, except

28          that all account-based fees payable to Baird can continue to be paid. The defendant remains able

                                                        1
 1          to continue to add funds to the Retirement Account, and this condition places no restrictions on

 2          Baird’s ability to invest funds in the Retirement Account in the ordinary course of plan

 3          administration.

 4                 b)      Furthermore, if the defendant fails to appear for required court appearance(s) and

 5          a bench warrant is issued, Baird shall forfeit to the United States the entire amount held in the

 6          Retirement Account at the time the bench warrant was issued.

 7                 c)      This Special Condition shall remain in place until further Order of the Court, and

 8          shall be served on Baird Financial Advisors as well as the parties upon entry.

 9          3.     The parties further request that, should this Court add Special Condition 3 as drafted, the

10 current status conference set for October 10, 2018, be vacated as moot.

11

12          IT IS SO STIPULATED.

13    Dated: October 8, 2018                                 MCGREGOR W. SCOTT
                                                             United States Attorney
14

15                                                           /s/ MATTHEW M. YELOVICH
                                                             MICHAEL B. BECKWITH
16                                                           MATTHEW M. YELOVICH
                                                             AMY S. HITCHCOCK
17                                                           Assistant United States Attorneys
18

19
      Dated: October 8, 2018                                 /s/ PATRICK K. HANLY
20                                                           PATRICK K. HANLY
21                                                           Counsel for Defendant
                                                             STEPHEN J. DOUGAN
22

23
                                                     ORDER
24
            IT IS SO ORDERED
25
     Dated: October 9, 2018
26

27

28

                                                         2
